DISMISS and Opinion Filed September 16, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00929-CV
                                      No. 05-14-00930-CV
                                      No. 05-14-00931-CV
                                      No. 05-14-00932-CV
                                      No. 05-14-00933-CV
                     FINANCIAL CASUALTY COMPANY, Appellant
                                     V.
                              MARK HUNT, Appellee
                    On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
            Trial Court Cause Nos. F-12-34988-Y, F-12-58322-Y, F-13-33450-Y,
                            F-13-53592-Y, and F-13-53593-Y

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       In notices dated July 18, 2014 and August 28, 2014, the Court informed appellant in each
of the above-listed appeals that the $195 filing fee was past due. Appellant was instructed to pay
the fee within ten days. We cautioned appellant that if it failed to pay the fee within the time
requested, the Court would dismiss the appeals without further notice.
       As of today’s date, appellant has not paid the filing fee in these five appeals.
Accordingly, we dismiss these appeals for want of prosecution. See TEX. R. APP. P. 42.3(b).


       140929F.P05

                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FINANCIAL CASUALTY COMPANY,                       On Appeal from the Criminal District Court
Appellant                                         No. 7, Dallas County, Texas.
                                                  Trial Court Cause No. F-12-34988-Y.
No. 05-14-00929-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
MARK HUNT, Appellee                               participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MARK HUNT recover his costs of this appeal from
appellant FINANCIAL CASUALTY COMPANY.


Judgment entered September 16, 2014




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FINANCIAL CASUALTY COMPANY,                       On Appeal from the Criminal District Court
Appellant                                         No. 7, Dallas County, Texas.
                                                  Trial Court Cause No. F-12-58322-Y.
No. 05-14-00930-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
MARK HUNT, Appellee                               participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MARK HUNT recover his costs of this appeal from
appellant FINANCIAL CASUALTY COMPANY.


Judgment entered September 16, 2014




                                            –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FINANCIAL CASUALTY COMPANY,                       On Appeal from the Criminal District Court
Appellant                                         No. 7, Dallas County, Texas.
                                                  Trial Court Cause No. F-13-33450-Y.
No. 05-14-00931-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
MARK HUNT, Appellee                               participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MARK HUNT recover his costs of this appeal from
appellant FINANCIAL CASUALTY COMPANY.


Judgment entered September 16, 2014




                                            –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FINANCIAL CASUALTY COMPANY,                       On Appeal from the Criminal District Court
Appellant                                         No. 7, Dallas County, Texas.
                                                  Trial Court Cause No. F-13-53592-Y.
No. 05-14-00932-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
MARK HUNT, Appellee                               participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MARK HUNT recover his costs of this appeal from
appellant FINANCIAL CASUALTY COMPANY.


Judgment entered September 16, 2014




                                            –5–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FINANCIAL CASUALTY COMPANY,                       On Appeal from the Criminal District Court
Appellant                                         No. 7, Dallas County, Texas.
                                                  Trial Court Cause No. F-13-53593-Y.
No. 05-14-00933-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
MARK HUNT, Appellee                               participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MARK HUNT recover his costs of this appeal from
appellant FINANCIAL CASUALTY COMPANY.


Judgment entered September 16, 2014




                                            –6–